The infant plaintiff was resting in his mother’s lap in a car driven by his father. At a street intersection there was a collision between the car and a police ear responding to an alarm, severely injuring the infant and slightly injuring his mother. They brought actions for damages and separate judgments were entered in their favor. Defendant appeals from each judgment. Judgments reversed on the law and the facts and a new trial granted, costs to appellant to abide the event, upon the ground that the determination of the jury is against the weight of the evidence. Hagarty, Seudder and Tompkins, JJ., concur; Lazansky, P. J., and Davis, J., dissent and vote to affirm.